Citation Nr: 1431348	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  12-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (the Board) from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board remanded the claim for additional development in January 2014, and the case has been returned to the Board for appellate review.

Pursuant to the Veteran's request, he was scheduled for a video conference hearing for June 9, 2014.  However, in a December 2013 letter, the Veteran's representative stated that the Veteran wanted to cancel his hearing request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2013).

This appeal was processed using the paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's current degenerative joint disease of the right ankle was first diagnosed more than one year after separation from service, and is not causally related to a disease, injury, or event in service.

2.  A history of a right ankle fracture was demonstrated upon X-ray examination prior to entrance into service; aggravation of the right ankle fracture was not shown in service.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1153 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, prior to the initial rating decision in this matter, a letter from VA dated August 2011 notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records and private medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

The Veteran was provided a VA examination for his right ankle in January 2012, and addendum opinion was obtained in February 2014.  The January 2012 examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an evaluation of the Veteran, and provided an opinion supported by a rationale.  In January 2014, the Board remanded the claim for an addendum opinion regarding in-service aggravation of the Veteran's right ankle disability.  The February 2014 examiner reviewed the Veteran's past medical history and the claims file and provided opinions supported by rationale such that the Board can render an informed determination.  The Board, therefore, concludes that together the examination reports are adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Stegall Considerations

As previously noted, the Board remanded this case for further development in January 2014.  The Board specifically instructed the RO to obtain an addendum opinion as to the etiology of the Veteran's right ankle disability, and to readjudicate the claim on appeal.  An addendum opinion was obtained in February 2014, and the Veteran's claim was readjudicated in a March 2014 Supplemental Statement of the Case.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Legal Criteria

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if the disease or diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Proving the existence of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptoms after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  If a presumption of aggravation under section 1153 arises due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2013); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Analysis

With respect to the first Hickson element, a current disability, the Board notes that the January 2012 VA examination report indicated a current diagnosis of degenerative joint disease (arthritis) of the right ankle.  Thus, the first Hickson element is met.

Regarding the second Hickson element, an in-service disease and injury, the Veteran's pre-induction report of medical history indicated he had a history of broken bones.  In a note on that report, the Veteran explained that he broke his ankle and tore the ligaments.  Separately, the examiner noted that the Veteran had fractured his right ankle prior to service and that it sprained easily.  A February 1970 note from Dr. W. G. indicated that the Veteran had experienced several injuries to his right ankle and that he should have it examined by X-ray before his induction.  The Veteran's pre-induction examination contained a note reporting that an X-ray stress film of the ankle was within normal limits.  Service treatment records noted that in March 1970, the Veteran reported pain in his right ankle.  No diagnosis was made.  The Veteran's October 1971 separation examination indicated no abnormalities.  His accompanying report of medical history a history of broken bones, and contained a note from the Veteran explaining that he broke his right ankle playing basketball in 1966.  The examiner also noted that the broken ankle preexisted service, and exhibited no sequelae.  Given the Veteran's March 1970 report of pain in the right ankle, the Board finds that the second Hickson element is satisfied.

As for the crucial third Hickson element, a medical nexus, the February 2014 examiner first concluded that there was not clear and unmistakable evidence in the record indicating that the Veteran's arthritis preexisted service.  He reasoned that if arthritis of the right ankle had been present prior to service, it would have been identified on the pre-induction X-ray examination.  As it was not so identified, the examiner concluded that there is no evidence that it preexisted service.

The examiner next stated that the Veteran's current arthritis was less likely than not related to service.  The examiner began by noting that as the site of the original, pre-service right ankle fracture was unknown, it was also unknown how that injury might relate to the Veteran's current arthritis.  He cited to the Veteran's May 2011 X-ray examination reports from Dr. P. B., which indicated that the degenerative changes in the right ankle were reported to be less than those seen on the left ankle.  He reasoned that because of this, a preexisting event was less likely to be the cause of the Veteran's right ankle arthritis, and that the Veteran's current disability was more likely due to an overall pattern of osteoarthritis.  The examiner explained that osteoarthritis is somewhat vaguely attributed to a combination of age, genetics, and a large number of other factors, none of which appeared to be unique to military service.  Moreover, he reported that the Veteran's service treatment records and separation examination provided no information that would identify a service-related cause or an onset within service.

The Board acknowledges that the examiner's opinion indicated some level of speculation, specifically, the statement that it was unknown how the Veteran's preexistent fracture might relate to his current arthritis.  However, as detailed above, the examiner reviewed the evidence of record and provided a detailed rationale for his underlying opinion; thus, the opinion is adequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination).

The examiner also addressed the Veteran's pre-service right ankle fracture to determine whether it was aggravated by service.  As discussed above, the Veteran's service treatment records indicate he fractured his right ankle prior to service, and the February 2014 examiner confirmed that was the case.  The examiner observed that the record contained no objective evidence to show that the preexistent right ankle condition (fracture, "sprains easily") was aggravated by service.  The Board notes that despite the March 1970 treatment record indicating the Veteran's complaint of pain, the Veteran's October 1971 separation examination provided no indication that the right ankle condition had undergone any aggravation during service.  In fact, the October 1971 examiner noted that there were no sequelae from the Veteran's preexistent right ankle fracture.  Similarly, the Veteran did not report any worsening of his right ankle fracture on his separation report of medical history.

The Board considered the Veteran's March 2012 statement that forced marches and physical training during service aggravated his right ankle fracture.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As to the question of whether the Veteran's service aggravated his preexistent right ankle fracture, the issue of aggravation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose complex conditions).  Specifically, the Veteran is not competent to render an opinion as to whether his in-service activities aggravated his right ankle fracture because the evidence does not indicate that he has the requisite medical knowledge or training.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Court has held that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  See Hunt v. Derwinski, 1. Vet. App. 292, 297 (1991).  As there is no objective medical evidence indicating the Veteran's right ankle fracture was aggravated in service, service connection cannot be granted on the basis of aggravation.

Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's right ankle disability is related to his service, the Board ultimately affords the objective medical evidence of record, which failed to find a connection between the Veteran's disability and his military service, greater probative weight.

Additionally, there is no evidence that arthritis of the right ankle manifested to a compensable degree during the one-year presumptive period after separation from active military service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The Board notes that the earliest documentation of arthritis in the record is from a private treatment record dated May 2011, well beyond the Veteran's 1971 separation.  Thus, service connection on a presumptive basis for arthritis is not warranted.

The Board also considered whether the Veteran presented a continuity of symptomatology associated with arthritis of his right ankle, and has determined that the Veteran has not done so.  38 C.F.R. § 3.309 (2013).  The Board acknowledges the Veteran's competent statements that his right ankle has been painful since service.  However, as noted above, the separation examination found no abnormalities with respect to the right ankle, nor did the Veteran report any in his medical history at the time of separation.  Consequently, the Board finds the objective medical evidence of record to be of greater probative value than the Veteran's statements regarding continuity of symptomatology.

In conclusion, the evidence for the claim of entitlement to service connection for a right ankle disability is outweighed by the evidence against the claim.  Thus, the preponderance of the evidence is against the claim and the benefit of the doubt 

doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

ORDER

Service connection for a right ankle disability is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


